DETAILED ACTION
This first non-final action is in response to applicants’ request for continued examination on 06/16/2022.  Claims 22, 29, and 36 have been amended.  Claims 22-42 are currently pending and have been considered as follows.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 06/16/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendment to Claim 28, the claim objection to Claim 28 is withdrawn.
In view of the claim amendments, Applicants’ arguments, see pages 8-12 of the remarks, filed 06/16/2022, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103  rejections have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 102(a)(1) rejection of Claims 22-24, 27-31, 34-38, 41, 42 and the 35 U.S.C. 103 rejection of Claims 25, 26, 32, 33, 39, and 40 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “combining the platform information” in line 6, but it is unclear and indefinite as to whether this is referring to the “consolidated platform information” in line 3, or the generated platform information in lines 4-5, or a combination of both that are combined.  This renders the metes and bounds of the claimed subject matter as indefinite.
Furthermore, Claim 22 recites a list of acronyms [emphasis added] “CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems” in lines 7-10 which are not explicitly defined in the claims because applicants’ language denotes mere examples of what these acronyms could stand for, but this language is unclear and indefinite as to what these acronyms exclusively mean.  The metes and bounds of the claimed subject matter cannot be determined, and Claim 22 is rejected under 35 U.S.C. 112(b) for this additional reason.  If it is applicants’ intention to use these acronyms as short-hand to refer to the parenthetically enclosed phrases, the Examiner suggests amending the claim language as “Content Delivery Network (CDN) systems, Database Activity Monitoring (DAM) systems, User Behavior Analytics (UBA) systems, Mobile Device Management (MDM) systems, Identity and Access Management (IAM) systems, Domain Name Server (DNS) systems”.
Claim 29 recites “combining the platform information” in line 7, but it is unclear and indefinite as to whether this is referring to the “consolidated platform information” in line 4, or the generated platform information in lines 5-6, or a combination of both that are combined.  This renders the metes and bounds of the scope of the claimed invention as indefinite.
Furthermore, Claim 29 recites a list of acronyms [emphasis added] “CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems” in lines 8-11 which are not explicitly defined in the claims because applicants’ language denotes mere examples of what these acronyms could stand for, but this language is unclear and indefinite as to what these acronyms exclusively mean.  The metes and bounds of the claimed subject matter cannot be determined, and Claim 29 is rejected under 35 U.S.C. 112(b) for this additional reason.  If it is applicants’ intention to use these acronyms as short-hand to refer to the parenthetically enclosed phrases, the Examiner suggests amending the claim language as “Content Delivery Network (CDN) systems, Database Activity Monitoring (DAM) systems, User Behavior Analytics (UBA) systems, Mobile Device Management (MDM) systems, Identity and Access Management (IAM) systems, Domain Name Server (DNS) systems”.
Claim 36 recites “combining the platform information” in line 6, but it is unclear and indefinite as to whether this is referring to the “consolidated platform information” in line 3, or the generated platform information in lines 4-5, or a combination of both that are combined.  This renders the metes and bounds of the scope of the claimed invention as indefinite.
Furthermore, Claim 36 recites a list of acronyms [emphasis added] “CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems” in lines 7-10 which are not explicitly defined in the claims because applicants’ language denotes mere examples of what these acronyms could stand for, but this language is unclear and indefinite as to what these acronyms exclusively mean.  The metes and bounds of the claimed subject matter cannot be determined, and Claim 36 is rejected under 35 U.S.C. 112(b) for this additional reason.  If it is applicants’ intention to use these acronyms as short-hand to refer to the parenthetically enclosed phrases, the Examiner suggests amending the claim language as “Content Delivery Network (CDN) systems, Database Activity Monitoring (DAM) systems, User Behavior Analytics (UBA) systems, Mobile Device Management (MDM) systems, Identity and Access Management (IAM) systems, Domain Name Server (DNS) systems”.
Claims 23-28, 30-35, and 37-42 inherit the statutory indefiniteness from the claims from which they depend and are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), independent Claims 22, 29, and 36 recite “A computer-implemented method”, “A computer program product residing on a non-transitory computer readable medium”, and “A computing system including a processor and memory” respectively, which are statutory categories of patent eligible subject matter.
Under STEP 2A Prong One, Claims 22, 29, and 36 recite steps of “obtaining consolidated platform information…to identify a plurality of deployed… subsystems, including generating platform information…and combining the platform information”, “processing the consolidated platform information to identify one… deployed… subsystem”, “generating a list of ranked & recommended security-relevant subsystems”, and “providing the list… to a third-party”.  These steps, under the broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computer components and fall within the “Mental Processes” 2019 PEG grouping as concepts performed in the human mind (including observation, evaluation, judgment, opinion).  Other than reciting the nominal language “executed on a computing device” [Claim 22], “processor to perform operations” [Claim 29], and “a processor and memory configured to perform operations” [Claim 36], nothing precludes these steps from practically being performed in the mind.  A person of ordinary skill in the art can obtain/generate platform information and combine the information for identifying one or more non-deployed security-relevant subsystems.  Furthermore, a person could generate (i.e. think of, mentally compose) a list of ranked & recommended subsystems by category (i.e. free, subscription paid) and provide this list to a third-party.  Accordingly, Claims 22, 29, and 36 fall within the “Mental Processes” grouping of  abstract ideas.
Under STEP 2A Prong Two, Claims 22, 29, and 36 are not integrated into a practical application.  Claims 22, 29, and 36 recite additional elements of “a computing platform”, “processor”, “computer program product residing on a non-transitory computer readable medium”, and a “computing system including a processor and memory” to perform the steps of the abstract idea discussed above.  The processor, memory, computing platform, and computer readable medium are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on mentally practicing the abstract idea. That is, other than reciting “a computing platform”, “processor”, “computer program product residing on a non-transitory computer readable medium”, and a “computing system including a processor and memory”, nothing in the claim elements preclude the steps from practically being performed in the mind. Accordingly, the claims recite an abstract idea.
Under Step 2B, Claims 22, 29, and 36 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in Claims 22, 29, and 36 of “a computing platform”, “processor”, “computer program product residing on a non-transitory computer readable medium”, and a “computing system including a processor and memory” to perform the mental processes of obtaining, processing to identify information, generating a list of ranked/recommended subsystems, and providing this list to a third-party amount to no more than instructions to apply the judicial exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept (e.g. see MPEP 2106.05(f) Mere Instructions To Apply An Exception: Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983).  Therefore, the claims are not patent eligible.
Dependent Claims 23-28, 30-35, and 37-42 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. § 101 because the additionally recited limitations fail to establish that the claims are not directed to an abstract idea, and none of the additionally recited limitations amount to significantly more than the abstract idea.  
Claims 23, 30, and 37 recite “ranking… based upon an anticipated use” which remains clearly within the confines of mental processes and fails to amount to significantly more than the abstract idea.
Claims 24-26, 31-33, and 38-40 recite “identifying a comparative” which includes “vendor customers” in “a specific industry comparative” or “any industry comparative”.  Identifying a comparative for something defined in a ranked & recommended list remains clearly within the confines of mental processes and fails to amount to significantly more than the abstract idea.
Claims 27, 28, 34, 35, 41, and 42 recite “the consolidated platform information is obtained from “an independent information source” or “a client information source” which is insignificant extra-solution activity because this language merely describes the source of the information with a high-level of generality.  Therefore, these additional elements fail to amount to significantly more than the abstract ideas above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 10,721,252 B2
Claims 22-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-21 of parent U.S. Patent No. 10,721,252 B2 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 22-42 are to be found in parent patent claims 1-21.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-21 of the patent is in effect a “species” of the “generic” invention of the instant application claims 22-42.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims at issue.
Claims Comparison Table
Instant Application:
16/883,562
U.S. Patent No. 10,721,252 B2
(common inventive entity and assignee)
Claim 22:
A computer-implemented method, executed on a computing device, comprising:
obtaining consolidated platform information for a computing platform to identify a plurality of deployed security-relevant subsystems, including generating platform information by each of the plurality of deployed security-relevant subsystems and combining the platform information, wherein the security-relevant subsystems include a plurality of CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems, antivirus systems, data lakes; data logs, and security-relevant hardware systems;
processing the consolidated platform information to identify one or more non-deployed security-relevant subsystems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems including ranking the non- deployed security-relevant subsystems by security-relevant subsystem category; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 1:
A computer-implemented method, executed on a computing device, comprising:
generating, via a Security Information and Event Management system, consolidated platform information from a plurality of security-relevant subsystems within a computing platform, the plurality of security-relevant subsystems including one or more of Content Delivery Network systems, Database Activity Monitoring systems, User Behavior Analytic systems, Mobile Device Management systems, Identity and Access Management systems, and Domain Name Server systems;
obtaining the consolidated platform information for the computing platform to identify one or more deployed security-relevant subsystems;
utilizing artificial intelligence/machine learning to process the consolidated platform information to identify one or more non-deployed security-relevant subsystems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 23:
The computer-implemented method of claim 22 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes: ranking the one or more non-deployed security-relevant subsystems based upon an anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 2:
The computer-implemented method of claim 1 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes: ranking the one or more non-deployed security-relevant subsystems based upon the anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 24:
The computer-implemented method of claim 22 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 3:
The computer-implemented method of claim 1 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 25:
The computer-implemented method of claim 24 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 4:
The computer-implemented method of claim 3 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 26:
The computer-implemented method of claim 24 wherein the comparative includes: vendor customers in any industry comparative.
Claim 5:
The computer-implemented method of claim 3 wherein the comparative includes: vendor customers in any industry comparative.
Claim 27:
The computer-implemented method of claim 22 wherein the consolidated platform information is obtained from an independent information source.
Claim 6:
The computer-implemented method of claim 1 wherein the consolidated platform information is obtained from an independent information source.
Claim 28:
The computer-implemented method of claim 22 wherein the consolidated platform information is obtained from a client information source.
Claim 7:
The computer-implemented method of claim 1 wherein the consolidated platform information is obtained from a client information source.
Claim 29:
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
obtaining consolidated platform information for a computing platform to identify a plurality of deployed security-relevant subsystems, including generating platform information by each of the plurality of deployed security-relevant subsystems and combining the platform information, wherein the security-relevant subsystems include a plurality of CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems, antivirus systems, data lakes; data logs, and security-relevant hardware systems;
processing the consolidated platform information to identify one or more non-deployed security-relevant subsystems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems including ranking the non- deployed security-relevant subsystems by security-relevant subsystem category; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 8:
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
generating, via a Security Information and Event Management system, consolidated platform information from a plurality of security-relevant subsystems within a computing platform, the plurality of security-relevant subsystems including one or more of Content Delivery Network systems, Database Activity Monitoring systems, User Behavior Analytic systems, Mobile Device Management systems, Identity and Access Management systems, and Domain Name Server systems;
obtaining the consolidated platform information for the computing platform to identify one or more deployed security-relevant subsystems;
utilizing artificial intelligence/machine learning to process the consolidated platform information to identify one or more non-deployed security-relevant sub systems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.

Claim 30:
The computer program product of claim 29 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon an anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 9:
The computer program product of claim 8 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon the anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 31:
The computer program product of claim 29 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 10:
The computer program product of claim 8 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 32:
The computer program product of claim 31 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 11:
The computer program product of claim 10 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 33:
The computer program product of claim 31 wherein the comparative includes: vendor customers in any industry comparative.
Claim 12:
The computer program product of claim 10 wherein the comparative includes: vendor customers in any industry comparative.
Claim 34:
The computer program product of claim 29 wherein the consolidated platform information is obtained from an independent information source.
Claim 13:
The computer program product of claim 8 wherein the consolidated platform information is obtained from an independent information source.
Claim 35:
The computer program product of claim 29 wherein the consolidated platform information is obtained from a client information source.


Claim 14:
The computer program product of claim 8 wherein the consolidated platform information is obtained from a client information source.
Claim 36:
A computing system including a processor and memory configured to perform operations comprising:
obtaining consolidated platform information for a computing platform to identify a plurality of deployed security-relevant subsystems, including generating platform information by each of the plurality of deployed security-relevant subsystems and combining the platform information, wherein the security-relevant subsystems include a plurality of CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems, antivirus systems, data lakes; data logs, and security-relevant hardware systems;
processing the consolidated platform information to identify one or more non-deployed security-relevant subsystems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems including ranking the non- deployed security-relevant subsystems by security-relevant subsystem category; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 15:
A computing system including a processor and memory configured to perform operations comprising: 
generating, via a Security Information and Event Management system, consolidated platform information from a plurality of security-relevant subsystems within a computing platform, the plurality of security-relevant subsystems including one or more of Content Delivery Network systems, Database Activity Monitoring systems, User Behavior Analytic systems, Mobile Device Management systems, Identity and Access Management systems, and Domain Name Server systems;
obtaining the consolidated platform information for the computing platform to identify one or more deployed security-relevant subsystems;
utilizing artificial intelligence/machine learning to process the consolidated platform information to identify one or more non-deployed security-relevant subsystems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 37:
The computing system of claim 36 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon an anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 16:
The computing system of claim 15 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon the anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 38:
The computing system of claim 36 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 17:
The computing system of claim 15 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 39:
The computing system of claim 38 wherein the comparative includes: vendor customers in a specific industry comparative.

Claim 18:
The computing system of claim 17 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 40:
The computing system of claim 38 wherein the comparative includes: vendor customers in any industry comparative.
Claim 19:
The computing system of claim 17 wherein the comparative includes: vendor customers in any industry comparative.

Claim 41:
The computing system of claim 36 wherein the consolidated platform information is obtained from an independent information source.
Claim 20:
The computing system of claim 15 wherein the consolidated platform information is obtained from an independent information source.
Claim 42:
The computing system of claim 36 wherein the consolidated platform information is obtained from a client information source.
Claim 21:
The computing system of claim 15 wherein the consolidated platform information is obtained from a client information source.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Lipkin et al. (US 20090192847A1)
Wallace (US 20130133025 A1) 
Ott (US 8793348 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

07.08.2022